Gregory, J.
We think there is no material difference between this case and Miller v. The Board of Commissioners of Putnam Co., ante, p. 75. The fact that the person pro*118curing the substitute had been drafted, but not mustered into the service, can make no difference in principle. It would have been competent for the county to have paid a bounty to the drafted man. Why not, then, on his procuring a substitute ? The county, in each case, was relieved to that extent from the draft, and the government aided to a soldier. The court below erred in sustaining the demurrer to the complaint.
S. Turman, for appellant.
D. E. Williamson and A. Daggy, for appellee.
The judgment is reversed, with costs, and the cause remanded, with directions to overrule the demurrer to the complaint, and for further proceedings.